Citation Nr: 1426107	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  07-40 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with chronic fatigue syndrome and diabetic nephropathy with hypertension.  

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, prior to August 24, 2013, and in excess of 20 percent thereafter.  

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to August 24, 2013, and in excess of 20 percent thereafter.

5.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to August 24, 2013, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied increased ratings for service-connected diabetes, peripheral neuropathy of the right and left upper and lower extremities, and erectile dysfunction. 

The Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in September 2009.  A transcript of the hearing is of record.  

In December 2009, the Board denied increased ratings for peripheral neuropathy of the right and left upper extremities and for erectile dysfunction, and remanded the remaining issues for additional development.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court vacated that portion of the decision that denied an increased rating for peripheral neuropathy of the right and left upper extremities and remanded the claims for compliance with the instructions in a Joint Motion for Partial Remand.  The parties to the Joint Motion agreed that the portion of the Board's decision pertaining to erectile dysfunction should not be disturbed.  

In November 2011, the Board remanded the remaining issues for further development including a determination for entitlement to a total rating based on individual unemployability (TDIU). 

In January 2014, the RO granted a 20 percent rating each for peripheral neuropathy of the right upper and right lower extremities and a TDIU, all effective August 24, 2013, the date of a VA examination.  The RO also denied a separate compensable rating for service-connected diabetic nephropathy.  Inasmuch higher ratings are available for peripheral neuropathy of the right upper and right lower extremities prior to and after August 24, 2013 and for a TDIU prior to August 24, 2013 including on an extra-schedular basis, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing these matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
During the pendency of the appeal, the Veteran was sequentially represented by a veteran's service organization and two different attorneys.  The representation was either revoked or withdrawn in May 2011, November 2012, and October 2013.  Therefore, the Board will proceed with the Veteran unrepresented.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contains additional records of the adjudication of disability benefits by the Social Security Administration, VA outpatient treatment records, and an August 2013 VA examination that have been considered.    

The issue of referral of the claim of TDIU to the Director of Compensation and Pension for consideration of an extraschedular award of a TDIU is addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is competent evidence of record that the Veteran's service-connected peripheral neuropathy has rendered him unable to obtain or maintain substantially gainful employment since March 2009, which warrants referral of his claim to the Director of Compensation and Pension for consideration of an extraschedular award of a TDIU.


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation and Pension for consideration of an extraschedular award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the Veteran has been unemployed since March 2009.  He reports that he took an early retirement as a result of disablement caused by his service-connected diabetes mellitus and its complications.

The record reflects that the Veteran's diabetes mellitus results in fatigue with sensory impairment of his upper and lower extremities.  The Social Security Administration has determined that the Veteran is disabled for its purposes on account of the peripheral neuropathy as of March 2009.  An August 2013 VA examiner opined that the Veteran's service-connected disabilities impacted his ability to obtain and maintain substantially gainful, full-time sedentary employment.  However, this examiner did not provide opinion as to the approximate onset of unemployability. 

The Board also notes that, prior to August 24, 2013, the Veteran does not meet the minimum schedular requirements for the award of a TDIU.  See 4.16(a) (requiring, where service connection is in effect for only one disability, that the disorder be rated at least 60 percent disabling).  Given, however, the evidence suggesting that the service-connected peripheral neuropathy has rendered the Veteran unemployable since March 2009, the Board concludes that the Veteran has presented sufficient evidence to meet the criteria for extraschedular consideration of a TDIU rating.  See 38 C.F.R. § 4.16(b).  To this extent, that claim is granted.

The Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In the REMAND portion of this decision, the Board will direct the RO to refer the matter to the Director of Compensation and Pension for consideration of the assignment of an extraschedular rating. 


ORDER

The Board having identified plausible evidence in the record that the Veteran's service-connected disabilities has rendered him unable to obtain or maintain substantially gainful employment since March 2009, referral of the claim to the Director of Compensation and Pension for consideration of an extraschedular award of a TDIU is granted.


REMAND

The Board regrets any further delay in adjudicating this case, but finds that the examination reports obtained as a result of the Board's November 2011 remand directives are inadequate for rating purposes.  

The Veteran seeks a rating greater than 20 percent for diabetes mellitus.  The next higher rating requires "regulation of activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  A VA examiner August 2013 found that the Veteran's diabetes mellitus required regulation of activities on the basis that he walked 30 minutes every day.  It appears that the VA examiner utilized a definition of regulation of activities which is opposite of that intended by the rating criteria - that the diabetes mellitus is of such severity to require an avoidance of strenuous activity.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).  The Veteran's more recent medical records reflect increasing hypoglycemic episodes and, in September 2013, the Veteran was started on insulin therapy due to uncontrolled diabetes.  As this evidence suggests a possible medical need to avoid strenuous activity, the Board must remand this issue for an opinion consistent with the regulatory criteria.

The Board next notes that this case was previously remanded to clarify all nerve roots affected by the Veteran's peripheral neuropathy, as the evidence suggested involvement of the radial, ulnar, median nerves of the upper extremities.  The August 2013 VA examiner identified the Veteran as having incomplete paralysis of the right radial nerve, but no impairment of the left radial nerve, the median nerves or the ulnar nerves.  These findings are inconsistent with the private medical evidence showing mild thenar atrophy bilaterally with electrodiagnostic evidence of "moderate" bilateral carpal tunnel syndrome.  See Private medical record dated June and July 2011.  Additionally, with respect to the left lower extremity, the VA examiner found no paralysis of the sciatic or femoral nerve which is also consistent with the private electrodiagnostic testing.  Id.  It does not appear that the examiner reviewed these diagnostic results, but rather relied upon the Veteran's report of the test results conducted in "2012."

Given these examination finding deficiencies and the apparent increased severity of the underlying diabetes mellitus, the Board finds that an additional examination must be conducted.

As noted previously, the Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 4.16(b) in the first instance.  Rather, the proper course is to refer the matter to the Director of Compensation and Pension Service.




Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining private medical records of treatment for diabetes mellitus and its complications since June 2011.

2.  Once all relevant evidence has been obtained and associated with the claims file, provide the Veteran with appropriate VA examination(s) to determine the current severity of his service-connected diabetes and peripheral neuropathy disabilities.  The examiner is requested to review the claims file in conjunction with the examination and note such review in the examination report or in an addendum.  

The examiner is requested to evaluate the current severity of the Veteran's diabetes, peripheral neuropathy, and all related disabilities.  Specifically, the examiner is requested to address the following:

	a) evaluate whether the Veteran's diabetes mellitus requires regulation of activities (i.e., the medical need to avoid strenuous occupational and recreational activities due to the severity of diabetes mellitus); if so, the examiner is requested to identify the onset of the medical need to regulate activities with consideration given to hypoglycemic episodes and the need for insulin;

	b) evaluate the current severity of diabetic nephropathy;

	c) report all neurologic impairment resulting from service-connected diabetes mellitus of the upper extremities including:
		i) the extent of impairment attributable to the radial nerve (if not present or attributable to service-connected diabetes mellitus, please state the reasons why) in terms of functioning and whether the degree of partial paralysis is more appropriately classified as mild, moderate, moderately severe, or severe in degree;
		ii) the extent of impairment attributable to the ulnar nerve (if not present or attributable to service-connected diabetes mellitus, please state the reasons why) in terms of functioning and whether the degree of partial paralysis is more appropriately classified as mild, moderate, moderately severe, or severe in degree; in so doing, the examiner should review the June and July 2011 private medical records reflecting a finding of mild thenar atrophy bilaterally with electrodiagnostic evidence of "moderate" bilateral carpal tunnel syndrome; and
		iii) the extent of impairment attributable to the median nerve (if not present or attributable to service-connected diabetes mellitus, please state the reasons why) in terms of functioning and whether the degree of partial paralysis is more appropriately classified as mild, moderate, moderately severe, or severe in degree;

   d) report all neurologic impairment resulting from service-connected diabetes mellitus of the lower extremities including:
   i) the nerve root(s) affected, the extent of functional impairment and whether the degree of partial paralysis is more appropriately classified as mild, moderate, moderately severe, or severe in degree; in so doing, the examiner should consider the results of electrodiagnostic testing conducted in July 2011.

A complete and thorough rationale that takes into account the Veteran's statements must be provided for all opinions expressed.

3.  The RO should refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of a TDIU in accord38 C.F.R. § 4.16(b).  The rating board should include a full statement of all factors having a bearing on the issue.

4.  Thereafter, readjudicate the claims.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


